Name: Commission Implementing Regulation (EU) 2019/618 of 15 April 2019 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  cooperation policy;  organisation of transport
 Date Published: nan

 17.4.2019 EN Official Journal of the European Union L 106/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/618 of 15 April 2019 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) establishes the list of air carriers which are subject to an operating ban within the Union. (2) Pursuant to Article 4(3) of Regulation (EC) No 2111/2005 certain Member States and the European Union Aviation Safety Agency (EASA) communicated to the Commission information that is relevant for updating that list. Third countries and international organisations also provided relevant information. On the grounds of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis of a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the lists in Annex A and B of Regulation (EC) No 474/2006. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Regulation (EC) No 2111/2005 (the Air Safety Committee). (5) The Commission has informed the Air Safety Committee about the ongoing joint consultations, within the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (3), with the competent authorities and air carriers of Angola, Belarus, the Dominican Republic, Gabon, Indonesia, Moldova, Nepal, Russia and Venezuela. The Commission also informed the Air Safety Committee about the aviation safety situation in Equatorial Guinea, Iran, Kazakhstan, Libya, Thailand, Turkmenistan and Zambia. (6) EASA also informed the Commission and the Air Safety Committee about the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA), in accordance with Commission Regulation (EU) No 965/2012 (4). (7) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in third countries affected by an operating ban under Regulation (EC) No 474/2006. EASA provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities in third countries with a view to helping them resolve non-compliance with applicable international civil aviation safety standards. Member States were invited to respond to such requests on a bilateral basis in coordination with the Commission and EASA. In that regard, the Commission reiterated the usefulness of providing information to the international aviation community, particularly through the International Civil Aviation Organisation's (ICAO) Safety Collaborative Assistance Network database, on technical assistance to third countries provided by the Union and Member States to improve aviation safety around the world. (8) Eurocontrol provided the Commission and the Air Safety Committee with an update on the alarming function status of the SAFA and third country operators (TCO) and with current statistics for alert messages for banned air carriers. Union air carriers (9) Following the EASA's analysis of information resulting from ramp inspections carried out on the aircraft of Union air carriers and from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Bulgaria informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carriers certified in Bulgaria. (10) Member States reiterated their readiness to act as necessary in the event that the relevant safety information indicates imminent safety risks as a consequence of a lack of compliance by Union air carriers with the relevant safety standards. Air carriers from Angola (11) Air carriers certified in Angola, except TAAG Angola Airlines (TAAG), which is listed in Annex B to Regulation (EC) No 474/2006, as amended by Commission Regulation (EU) No 619/2009 (5), are currently listed in Annex A to Regulation (EC) No 474/2006, as amended by Commission Regulation (EU) No 1131/2008 (6), and are subject to a total ban. (12) From 10 to 14 December 2018 experts from the Commission, EASA and Member States conducted a Union on-site assessment visit in Angola at the offices of the competent authority of Angola Instituto Nacional da AviaÃ §Ã £o Civil (INAVIC) and at three air carriers certified in Angola, namely TAAG, SonAir and Heli Malongo. (13) INAVIC follows an approach to aviation safety that lacks modern aviation safety management techniques. However, Angola has clearly made progress since the last Union on-site assessment visit in June 2009. Angola updated its aviation safety legislative framework and developed new technical regulations, called Normativas TÃ ©cnicas AeronÃ ¡uticas (NTA). The NTAs cover almost all ICAO annexes, except Annex 19. INAVIC is working on a further revision of the NTAs. INAVIC developed and internally approved a set of procedures to cover aviation surveillance obligations. However, there are still some shortcomings in the internal procedures, control of documents, consistent recording of files and training of the inspectors. Against those shortcomings, the current management of INAVIC clearly expressed the will to improve the capability and effectiveness of INAVIC in its day-to-day work. INAVIC should implement a quality management function. (14) The Union on-site assessment raised 15 observations to the oversight activities of INAVIC. It also concluded that while INAVIC has developed certain capabilities to oversee the aviation activities in Angola, further improvements are indispensable in order for INAVIC to be able to address arising safety deficiencies. (15) TAAG is the flag carrier of Angola. TAAG has a well-functioning and solid Safety Management System in place that generates useful data to the air carrier. The senior management of the company has a good understanding of those systems and uses them to identify risks and to take the appropriate measures to mitigate the highest risks to acceptable levels. The Quality Management System is robust and functional. (16) TAAG has developed the required manuals, such as (but not limited to) Maintenance Control Manual, Maintenance Procedure Manual, Extended-range Twin-engine Operation Performance Standards Manual and Reduced Vertical Separation Minima Manual containing the policies and detailing the associated procedures, which are approved by INAVIC. The certifying staff is properly trained on the operated aircraft types. Overall, TAAG has professional crew and staff with functioning systems to manage the various operations. The management receives and acts on safety and quality information and analysis, promulgates that information and takes action through internal publications, in electronic form or otherwise. The latest published results of the IATA Operational Safety Audit (IOSA) shows a 99,3 % conformity rate. (17) SonAir has an operating Safety Management System and an operating Quality Management System, but the Union's on-site assessment identified serious deficiencies which require urgent improvements. SonAir does not carry out all activities according to the requirements of the Safety Management Manual, safety training is not fully implemented, management of change is only superficially performed and no safety audits were carried out in the last year. With regard to the Quality Management System, the air carrier could not demonstrate that all audits of the yearly audit programme were performed. Moreover, the Union's on-site assessment concluded that the administrative system for controlling the findings had not been properly operated. In the air operations area, SonAir is taking into account all requirements when developing the crew rosters. However, as there were inconsistencies in some of the sampled training records, SonAir should take appropriate measures to ensure that the procedures are defined and followed consistently. (18) Heli Malongo operates a full IT based and integrated Compliance Monitoring System, Safety Management System and Flight Data Monitoring. The interaction between those systems is functional. The currently approved Operations Manuals reflect the performed operations and complies with the applicable regulations in Angola. Heli Malongo has developed and implemented a functional and robust Quality Assurance System for maintenance. The Maintenance Control Manual and the Maintenance Procedure Manual developed by Heli Malongo were approved by INAVIC and are based on the recommendations from the aircraft manufacturer. The facilities are adequate and well organised, with dedicated controlled areas for storage and tools, including calibrated tools. The maintenance engineers are properly trained on the operated aircraft types and have access to the required instructions for continued airworthiness. (19) On 3 April 2019, the Commission and the Air Safety Committee heard INAVIC and the air carriers TAAG and Heli Malongo. INAVIC presented the actions taken following the Union's on-site assessment visit, including the changes made in the Angolan legislative framework. In March 2019, the new Civil Aviation Law was approved and, according to this law, INAVIC will be recognised as an entity administratively and financially autonomous. INAVIC informed the Commission and the Air Safety Committee about its commitment to improve its Effective Implementation of international safety standards to a level above 60 per cent and, for this purpose, INAVIC will receive external technical assistance. In addition, by the end of 2019, INAVIC intends to develop and implement a quality assurance function and an integrated methodology to allow uniformity and common electronic access to all its technical documentation. (20) INAVIC has made progress with respect to the implementation of international safety standards. The Commission welcomes the efforts made and encourages the Angolan authorities and INAVIC to continue those efforts. However, the currently available evidence, notably from the Union's on-site assessment visit, does not allow to conclude that the progress made is sufficiently strong to remove all the air carriers registered in Angola and overseen by INAVIC from Annex A to Regulation (EC) No 474/2006. Indeed, INAVIC should make further improvements to its safety oversight system as well as to the training and the standardisation of the working methods of its inspectors. (21) During the hearing, TAAG and Heli Malongo presented their corrective action plans addressing the observations and recommendations of the Union's on-site assessment visit. A part of the actions described in the corrective action plans has already been implemented. During the hearing, both air carriers claimed that they had robust and functional systems in place to manage various operations. (22) The Commission concludes that TAAG and Heli Malongo are both capable of ensuring the safe conduct of their respective operations. The Commission considers that there is sufficient evidence that both carriers comply with applicable Angolan regulations and international safety standards. With regard to TAAG, EASA confirmed that with regard to TCO and SAFA this air carrier at present does not give rise to specific safety concerns. (23) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission concludes that Heli Malongo should be removed from Annex A to Regulation (EC) No 474/2006, and that TAAG should be removed from Annex B to Regulation (EC) No 474/2006. Therefore, the list of air carriers subject to an operating ban within the Union established in Annex A and Annex B to Regulation (EC) No 474/2006 should be amended. (24) Member States should continue verifying the effective compliance of Angola with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Angola, pursuant to Regulation (EU) No 965/2012. (25) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Belarus (26) On 17 September 2018, further to safety deficiencies identified by EASA in the framework of the TCO authorisation process, the Commission opened consultations with the Aviation Department of Belarus (AD-BLR) pursuant to Article 3(2) of Regulation (EC) No 473/2006. (27) From 11 to 15 March 2019 experts from the Commission, EASA and Member States conducted a Union's on-site assessment visit in Belarus at the offices of AD-BLR and at the offices of a number of air carriers certified in Belarus, namely Belavia Belarusian Airlines (Belavia), Rubystar Airways and Transaviaexport Airlines. (28) During the Union's on-site assessment visit, AD-BLR provided evidence on significant changes in its functioning, including the adoption of new orders, new internal manuals and check-lists, the set up of a dedicated inspectorate within the Ministry of Transport responsible for the aviation sector and for the recruitment of new inspectors. Those actions started in June 2018 with an amendment of the Air Code, and those efforts intensified following the launch of consultations between the Commission and AD-BLR on 17 September 2018. In 2018, AD-BLR also started the recertification of all air carriers certified in Belarus. At the time of the Union's on-site assessment visit, AD-BLR had already completed the recertification of two air carriers. These were important efforts to improve compliance with international safety requirements. (29) While in 2018 the exchange of information was difficult, during the Union's on-site assessment visit the flow of information improved. The results of the Union's on-site assessment visit show however a need for the definition and implementation of a comprehensive roadmap with process control and close monitoring to ensure correct identification and mitigation of safety risks. During the Union's on-site assessment visit, AD-BLR provided evidence about its yearly oversight programme of the air carriers certified in Belarus. At the time of the visit, although AD-BLR was engaged in the recruitment of the necessary qualified personnel, it was not yet adequately staffed to carry out all the required oversight activities. It was also observed that the effectiveness of those oversight activities could be further improved if they were more driven by the results of a solid safety risk assessment. (30) The evaluation of the three aforementioned air carriers aimed at verifying the ability of AD-BLR to ensure that operations by air carriers certified in Belarus are conducted in accordance with the international safety standards. The Union's on-site assessment visit concluded that improvements should be made, in particular as regards the oversight activities of air carriers certified in Belarus. Nevertheless, no imminent safety risk was identified that would require additional measures to those which were already taken by EASA during the TCO authorisation process. (31) On 3 April 2018, the Commission and the Air Safety Committee heard AD-BLR. The single-person AD-BLR delegation informed about a number of measures taken to further improve aviation safety in Belarus, in particular the recruitment and training of personnel, the review of aviation regulations and procedures, and the deployment of new digital technologies to support the oversight activities. While part of the information provided was useful to the Air Safety Committee, AD-BLR did not always succeed to provide precise answers to the questions raised by the Air Safety Committee. (32) On the basis of information available, including the results of the Union's on-site assessment visit from March 2019 and the corrective action plan transmitted on 29 March 2019, the Commission considers that since June 2018 AD-BLR has made progress in the implementation of international safety standards. However, AD-BLR should still ensure proper resources for its safety oversight activities. Also, the Commission considers that any interlinkages between political considerations and safety considerations should be avoided. (33) Although evidence indicates that the measures undertaken by AD-BLR already contribute to strengthening its capabilities to oversee the aviation activities in Belarus, its ability to ensure that operations by air carriers certified in Belarus are conducted in accordance with international safety standards should be further improved. In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union, with respect to air carriers from Belarus. (34) Member States should keep verifying the effective compliance of Belarus with the relevant international safety standards through prioritisation of ramp inspections carried out on air carriers certified in Belarus, pursuant to Regulation (EU) No 965/2012. (35) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from the Dominican Republic (36) Air carriers from the Dominican Republic have never been included in Annex A to Regulation (EC) No 474/2006. On 20 March 2019, EASA informed the Commission about safety deficiencies identified in the framework of the TCO authorisation process. Five air carriers certified by the Instituto Dominicano de AviaciÃ ³n Civil (IDAC) have applied for a TCO authorisation, however only two, Helidosa Aviation Group, S.A. and Servicios AÃ ©reos Profesionales, S.A., obtained the said authorisation. On 15 March 2019, EASA suspended the authorisation of Servicios AÃ ©reos Profesionales, S.A. on safety grounds. The air carriers Dominican Wings, S.A. and Sky High Aviation Services, S.R.L. withdrew their applications during the initial assessment performed by EASA. The air carrier Air Century, S.A. withdrew its first application in 2017 having failed to demonstrate compliance with the applicable safety standards, and has re-applied in 2018. (37) The results of the analysis of ramp inspections carried out under the SAFA programme indicate that the SAFA ratio of air carriers certified by IDAC is above the world average. The recurrence of certain SAFA findings indicates a presumed lack of appropriate safety culture. However, the total number of SAFA inspections is limited. The Commission decided to open consultations with IDAC pursuant to Article 3(2) of Regulation (EC) No 473/2006. (38) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union, with respect to air carriers from Dominican Republic. (39) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in the Dominican Republic, pursuant to Regulation (EU) No 965/2012. (40) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Gabon (41) Consultations between the Commission and the competent authorities of Gabon, the Agence Nationale de l'Aviation Civile (ANAC) continued with the aim of monitoring the progress of ANAC in ensuring that its aviation safety oversight system complies with international safety standards. In that context, ANAC informed the Commission about the measures undertaken to strengthen the implementation of critical elements, as well as about the preliminary results of the ICAO Coordinated Validation Mission (ICVM) which was conducted from 29 January to 6 February 2019. (42) On the basis of the information provided, the Commission cannot fully determine ANAC's capacity to ensure that operations by air carriers certified in Gabon are conducted in accordance with international safety standards. As a consequence, additional information will be requested and a technical meeting to discuss the safety oversight situation in Gabon should be organised. (43) On 2 April 2019, the competent authorities of Gabon provided the Commission with evidence that the air carriers Afric Aviation, Allegiance Air Tourist, Sky Gabon and Nouvelle Air Affaires Gabon no longer hold a valid Air Operator Certificate (AOC). Therefore those air carriers should be removed from the list of air carriers, which are subject to an operating ban within the Union. (44) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that the list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers Afric Aviation, Allegiance Air Tourist and Sky Gabon from Annex A to Regulation (EC) No 474/2006 and to remove the air carrier Nouvelle Air Affaires Gabon from Annex B to Regulation (EC) No 474/2006. Air carriers from Indonesia (45) All carriers from Indonesia were removed in June 2018 from Annex A to Regulation (EC) No 474/2006, as amended by Commission Regulation (EU) 2018/871 (7). In order to further monitor the safety oversight system in Indonesia, the Commission and the Directorate-General of Civil Aviation of Indonesia (DGCA Indonesia) continued consultations pursuant to Article 3(2) of Regulation (EC) No 473/2006. In that context, by letter of 28 February 2019, DGCA Indonesia provided additional information and an update on the safety oversight activities for the period from September 2018 to February 2019. That information included a list of air carriers certified in Indonesia, registered aircraft, safety oversight activities, enforcement measures taken by DGCA Indonesia and an updated status of its Corrective Action Plans (CAPs) as a result of the Union on-site assessment visit of March 2018. DGCA Indonesia provided also the updates on the implementation of the Performance Based Navigation (PBN) action plan and on the technical assistance provided to DGCA Indonesia. (46) By email of 16 January DGCA Indonesia informed about the reorganisation process within the DGCA Indonesia aimed at aligning its processes with the standards and recommended practices of ICAO. DGCA Indonesia also kept the Commission informed about the serious incidents involving Indonesian air carriers. (47) As regards the list of air carriers, aircraft and oversight activities, DGCA Indonesia issued one new Part-121 AOC and one new Part-135 AOC. As regards the enforcement measures taken, DGCA Indonesia suspended one Part-121 AOC, revoked one certificate of validation, suspended one pilot license, and imposed three administrative sanctions on Part-135 AOC holders. DGCA Indonesia reinforced oversight of the medical part of licensing in response to the issues identified during the Union's on-site assessment visit of March 2018, and has suspended seven accredited medical examiner licence holders. (48) Following the recommendation on the PBN implementation, by the end of 2019 Indonesia expects to implement PBN procedures in 19 out of 27 international airports. Implementation of PBN at domestic and remote airports is progressing although not at the same pace. (49) DGCA Indonesia also informed the Commission's services about the status of the corrective actions following the ICAO Coordinated Validation Mission that took place in 2017. On 25 July 2018, ICAO reviewed the CAP in the area of airworthiness. All corrective actions have been fully or partially accepted by ICAO. (50) The Commission examined the information, and by letter of 6 March 2019 requested additional information, namely on the number of DGCA Indonesia internal procedures still to be finalised, on due dates of one of the air carriers which were not met, and on the recent merger of Garuda Indonesia and Sriwijaya. On 20 March 2019, DGCA Indonesia sent the requested information. Following further examination, the Commission considers that most of the explanations given on the CAP, serious incidents and enforcement measures are adequate. As a result, most of the findings of the CAP were closed and the proposed new dates for closure were accepted. (51) Following the fatal accident of Lion Air flight JT610 on 29 October 2018, DGCA Indonesia continues to provide information concerning the measures taken. In the wake of the accident of the Ethiopian Airlines flight ET302 on 10 March 2019, the DGCA Indonesia informed the Commission on its decision to ground the Boeing 737 MAX aircraft fleet operated by Lion Air and Garuda Indonesia as a precautionary measure. (52) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that with respect to air carriers from Indonesia there are, at this stage, no grounds for amending the list of air carriers which are subject to an operating ban within the Union. (53) Member States should keep verifying the effective compliance of Indonesia with the relevant international safety standards through prioritisation of ramp inspections carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. (54) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Moldova (55) In September 2018, the Commission informed the Civil Aviation Authority of Moldova (CAAM) about certain safety concerns related to the air carriers certified by CAAM. At the same time, the Commission notified CAAM about the opening of consultations pursuant to Article 3(2) of Regulation (EC) No 473/2006. (56) From 11 to 15 February 2019 experts from the Commission, EASA and Member States conducted a Union's on-site assessment visit in Moldova at the offices of CAAM and at the offices of a number of air carriers certified in Moldova, namely Air Moldova, Fly Pro and Terra Avia. (57) According to the report from the experts, CAAM follows an approach to aviation safety that lacks modern aviation safety management techniques. The legislative framework should be updated, since not all amendments of ICAO Annexes have been integrated into the Moldovan regulations. Currently, CAAM is working on the implementation of Union regulations in accordance with the Common Aviation Area Agreement signed between the Union and its Member States and the Republic of Moldova in 2012. (58) CAAM lacks the implementation of robust internal mechanisms and procedures to translate the existing legal and technical framework into the routine activities of the organisation. Therefore, CAAM should improve its quality management function. CAAM's Flight Operations Division has established internal processes and procedures, however those are not respected. The Union's on-site assessment visit identified areas for improvement, in particular the need for a strict adherence to the certification process, the need for a better traceability of review and approval of manuals, and the need to strengthen surveillance obligations of the Flight Operations Division. In the area of licensing activities, CAAM has not established any system for oversight of delegated theoretical knowledge and practical examinations. In addition, record keeping should be improved, in particular to ensure traceability of the surveillance activities. (59) The training programmes developed by CAAM's Airworthiness Division do not comply with the established associated procedures and are not sufficient to maintain the required level of knowledge, skills, competence and qualifications of the airworthiness staff. The audits or inspections conducted by the CAAM's Airworthiness Division should be strengthened, as the Union's on-site assessment revealed problems at Moldovan air carriers that should have been identified by CAAM's own surveillance audits. (60) Air Moldova, the largest air carrier from Moldova, has a well-functioning and solid Safety Management System in place that generates useful data to the air carrier. The Quality Management System is robust and functional and only requires slight improvements. The senior management of the company has a good understanding of those systems and utilises them to identify risks and to take appropriate measures mitigating the highest risks. The operations of the air carrier are supported by qualified technicians and line stations with maintenance capability. The organization showed a robust and structured system to control the different aspects of continuing airworthiness. Air Moldova has developed the required manuals containing the policies and detailing the associated procedures, which are approved by CAAM. The certified staff is properly trained on the operated aircraft types. The Union's on-site assessment visit identified no major shortcomings. (61) Fly Pro is a cargo air carrier with a Safety Management System and a Quality Management System in place. The Union's on-site assessment of those systems identified some deficiencies requiring improvements. The Safety Management Manual of Fly Pro should be updated in accordance with the Moldovan legislation and with international safety standards. With respect to the Quality Management System, the air carrier could not demonstrate that all audits of the yearly audit programme were performed. Moreover, the administrative system for controlling the findings was not functioning properly. Fly Pro has developed an Operations Manual, but the current version of this manual is not reflecting the approved operations and approvals. The Maintenance Programme is not up-to-date, because all new inspections introduced by the last Maintenance Review Board Report issued by the organization responsible for the type design were introduced with a wrong interval. The evaluation of Fly Pro has shown functional problems in relation to the operational control, training and record keeping management, the Quality Management System being unable to identify the shortcomings. (62) Terra Avia is a private air carrier from Moldova, which has its operational base in Sharjah International Airport, UAE. The Safety Management Manual of Terra Avia should be updated in accordance with the Moldovan legislation and with international safety standards. In addition, Terra Avia does not carry out all activities according to the requirements of the Safety Management Manual (risk management is superficially performed, safety promotion is not fully implemented, and no safety audits are performed). Terra Avia has not established an effective operational control over the initiation, continuation, diversion or termination of a flight. Furthermore, the Maintenance Programme presented by the air carrier is not updated. In addition, even though the aircraft operated by Terra Avia are clearly below the utilization figures identified for the validity of the Maintenance Review Board Report and Maintenance Planning Data, the air carrier has not considered the development and implementation of a Low Utilization Maintenance Programme. Terra Avia could not demonstrate how it is discharging its responsibilities in terms of continuing airworthiness. Furthermore, the air carrier was unable to demonstrate the status of compliance with the Maintenance Programme. The Union's on-site assessment visit has identified that the information regarding life-limited parts was incomplete. Finally, with respect to the training and checking programme for its flight crew, Terra Avia was not able to demonstrate that all required elements were covered under the conversion course and the recurrent training. Terra Avia has developed a system to control the flight, duty and rest times of the flight and cabin crews, but the system did not include any notification system to inform about any violations. (63) Following the 2019 Union's on-site assessment visit, CAAM carried out a Safety Analysis and drafted a CAP, addressing the observations raised during the visit. The Commission considers that the analysis is comprehensive and establishes specific deadlines for actions. However, significant efforts should be made to cover all the tasks included in the Safety Analysis. In addition, pending the effective implementation of this Safety Analysis, the safety risks identified during the 2019 Union's on-site assessment visit remain unmitigated. (64) On 2 April 2019, the Commission and the Air Safety Committee heard CAAM and the air carriers Air Moldova, Fly One and Aerotranscargo. CAAM presented its current organisational structure, including details on the workforce assigned to its Airworthiness Division and Flight Operations Division. CAAM provided details with respect to the measures taken since the last Air Safety Committee meeting of November 2018, including information about the training for the operational inspectors, about the recruiting process of new inspectors, and about the actions taken with respect to a number of air carriers registered in Moldova. In addition, CAAM provided information on the status and planning of the harmonization of Moldovan legislation with the Union regulatory framework and the review of internal procedures and manuals. CAAM presented a summary of the corrective actions taken with regard to the observations made by the experts during the 2019 Union's on-site assessment visit. In addition, CAAM informed the Commission that the AOCs of Fly Pro and Terra Avia were suspended. (65) CAAM also informed that since the beginning of 2019 it has been restructured into a public institution, financed from the state budget. The Commission considers that any interlinkages between political considerations and safety considerations should be avoided. In this respect, CAAM will have to demonstrate its full independence in its decision-making process despite this new institutional framework. (66) In accordance with all available information, including the results of the Union's on-site assessment visit and the information provided at the hearing, the Commission and the Air Safety Committee consider that CAAM has only very limited capabilities to oversee the aviation activities in Moldova and therefore significant further improvements are necessary to address arising safety deficiencies. (67) Air Moldova presented its CAP addressing the observations and recommendations of the Union's on-site assessment visit. This plan contains corrective and preventive actions based on a robust root-cause analysis. In this context, EASA has confirmed that from the perspective of TCO and SAFA this air carrier at present does not give rise to specific safety concerns. (68) Fly One gave an overview of the company, including its current fleet and the available resources and facilities. It described its Safety Management System and the Quality Management System as robust and well developed systems. The air carrier uses a set of software tools in order to integrate the safety, quality and risk management data, and to have an effective control of its operations. In this context, EASA has confirmed that from the perspective of TCO and SAFA this air carrier at present does not give rise to specific safety concerns. (69) Aerotranscargo presented the structure and functioning of its Quality Management System and its Safety Management System. It also informed about its commitment to improve its safety performance and culture. In this context, EASA has confirmed that from the perspective of TCO and SAFA this air carrier at present does not give rise to specific safety concerns. (70) On the basis of information currently available, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that with respect to air carriers from Moldova there are grounds at this stage for including all of them, with the exception of Air Moldova, Fly One and Aerotranscargo, in the list of air carriers which are subject to an operating ban within the Union. (71) Member States should keep verifying the effective compliance of Moldova with the relevant international safety standards through prioritisation of ramp inspections carried out on air carriers certified in Moldova, pursuant to Regulation (EU) No 965/2012. (72) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Nepal (73) By letter of 29 October 2018, the Commission requested from the Civil Aviation Authority of Nepal (CAAN) a list of documents and actions to be completed. (74) By letter of 9 December 2018, CAAN provided all the requested documentation. The Commission concluded that the documentation provided was well structured and its content satisfactory. CAAN undertook considerable efforts to improve the safety oversight system in Nepal. However, the Commission considers that significant further improvements are necessary to address existing safety deficiencies. In addition, the Commission notes that the rate of accidents and of reportable incidents is still particularly high in Nepal. The last accident took place on 27 February 2019, in which a helicopter Eurocopter AS350 operated by Air Dynasty crashed in the eastern mountain region of Taplejung, Nepal. Before considering any removal of the current ban on all carriers registered in Nepal, a considerable improvement to the accident ratio in Nepal should take place. (75) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union, with respect to air carriers from Nepal. Air carriers from Russia (76) The Commission, EASA and the competent authorities of the Member States have continued to closely monitor the safety performance of air carriers certified in Russia and operating within the Union, including through prioritisation of the ramp inspections carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (77) On 22 March 2019, representatives of the Commission, EASA and Member States met with representatives of the Russian Federal Air Transport Agency (FATA) to review the safety performance of air carriers certified in Russia on the basis of reports of ramp inspections carried out in the period between 19 September 2018 and 22 March 2019 and to identify in which cases FATA should strengthen its oversight activities. (78) During that meeting, the Commission reviewed in more detail the results of the SAFA ramp inspections of one air carrier certified in Russia and took note of the decision taken by FATA to restrict its AOC to domestic flights. In view of the large number of applications for TCO authorisation that did not result in an EASA TCO authorisation (19 cases out of 62 applications), the Commission asked FATA to review the safety performance of the affected air carriers before the next meeting of the Air Safety Committee. (79) Based on the information currently available, including information provided by FATA at the meeting of 22 March 2019, the Commission considers that at this stage FATA has the necessary ability and willingness to address safety deficiencies. On those grounds, the Commission concluded that there was no need for a hearing of the Russian aviation authorities or of any air carriers certified in Russia before the Air Safety Committee. (80) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Russia. (81) Member States should keep verifying effective compliance with the relevant international safety standards by the air carriers from Russia, through prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. (82) Where those inspections detect an imminent safety risk as a consequence of non-compliance with international safety standards, the Commission can impose an operating ban on the Russian-certified air carriers concerned and include them in Annex A or Annex B to Regulation (EC) No 474/2006. Air carriers from Venezuela (83) On 6 March 2017, the air carrier Avior Airlines, certified in Venezuela, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements of Regulation (EU) No 452/2014. On 4 October 2017 EASA refused the TCO application of Avior Airlines on safety grounds. (84) On 14 November 2017 the Commission and the Air Safety Committee heard the Instituto Nacional de AeronÃ ¡utica Civil (INAC) and Avior Airlines pursuant to Regulation (EC) No 2111/2005. Following that hearing, in November 2017 the Commission amended the list of air carriers which were subject to an operating ban within the Union and the air carrier Avior Airlines was included in Annex A to Regulation (EC) No 474/2006 (8). (85) Following a technical meeting held on 29 August 2018, in accordance with Article 7 of Regulation (EC) No 2111/2005, on 14 November 2018 INAC participated in a hearing before the Air Safety Committee. Although certain elements of an oversight system were implemented and seemed to be adequate in terms of structure, the number of oversight personnel, documented procedures and planning of inspections, the analysis of the available information showed a number of inconsistencies. However, those inconsistencies were not of a nature to warrant the inclusion of all air carriers from Venezuela in Annex A or Annex B to Regulation (EC) No 474/2006. (86) Venezuela has been providing continuous updates on the status of its surveillance obligations. On 17 January 2019, the Commission requested INAC to provide information on three Venezuelan air carriers, Avior Airlines, Estelar Latinoamericana and Conviasa. This request included all inspection reports in the areas of operations, airworthiness, personnel licensing and medical aeronautics conducted during 2017 and 2018 by INAC on these air carriers, and all inspection reports of the maintenance organisations that work for any of those three Venezuelan air carriers. A similar request was made as regards the training centres. In addition, the Commission requested all reports of ramp inspections conducted on Venezuelan air carriers, including corrective actions and follow-up measures undertaken by INAC. INAC timely submitted all requested information, which the Commission will continue to analyse, and will request further information as necessary. (87) According to the information provided by INAC on 1 April 2019, Avior Airlines has obtained the IOSA certificate. EASA has informed that Avior Airlines intends to submit a new application for a TCO authorisation. (88) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union, with respect to air carriers from Venezuela. (89) Member States should keep verifying effective compliance of Venezuela with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Venezuela in accordance with Regulation (EU) No 965/2012. (90) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might take further action pursuant to Regulation (EC) No 2111/2005. (91) Article 8(2) of Regulation (EC) No 2111/2005 recognizes the need for decisions to be taken swiftly and, where appropriate, urgently, given the safety implications. It is therefore essential, for the protection of sensitive information and for minimising commercial impacts, that the decisions in the context of updating the list of air carriers subject to an operating ban or restriction within the Union, are published and enter into force immediately after their adoption. (92) Regulation (EC) No 474/2006 should therefore be amended accordingly. (93) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee established by Regulation (EC) No 2111/2005, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2019. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (4) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (5) Commission Implementing Regulation (EU) No 619/2009 of 13 July 2009 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 182, 15.7.2009, p. 4). (6) Commission Implementing Regulation (EU) No 1131/2008 of 14 November 2008 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 306, 15.11.2008, p. 47). (7) Commission Implementing Regulation (EU) 2018/871 of 14 June 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 152, 15.6.2018, p. 5). (8) Commission Implementing Regulation (EU) 2017/2215 of 30 November 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 318, 2.12.2017, p. 1). ANNEX I Annex A to Regulation (EC) No 474/2006 is replaced by the following: ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number or Operating Licence Number ICAO three letter designator State of the Operator AVIOR AIRLINES ROI-RNR-011 ROI Venezuela BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq MED-VIEW AIRLINE MVA/AOC/10-12/05 MEV Nigeria AIR ZIMBABWE (PVT) LTD 177/04 AZW Zimbabwe All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines and Heli Malongo, including Republic of Angola AEROJET AO-008/11-07/17 TEJ TEJ Republic of Angola GUICANGO AO-009/11-06/17 YYY Unknown Republic of Angola AIR JET AO-006/11-08/18 MBC MBC Republic of Angola BESTFLYA AIRCRAFT MANAGEMENT AO-015/15-06/17YYY Unknown Republic of Angola HELIANG AO 007/11-08/18 YYY Unknown Republic of Angola SJL AO-014/13-08/18YYY Unknown Republic of Angola SONAIR AO-002/11-08/17 SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea Cronos AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet Business Service put in Annex B, including Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of Moldova with the exception of Air Moldova, Fly One and Aerotranscargo, including Republic of Moldova CA Ã .M TANDEM AERO  SRL MD005 TDM Republic of Moldova Ã .M VALAN ICC  SRL MD009 VLN Republic of Moldova CA AIM AIR  SRL MD015 AAM Republic of Moldova CA OSCAR JET  SRL MD017 OSJ Republic of Moldova CA AIR STORK  SRL MD018 MSB Republic of Moldova Ã  M MEGAVIATION  SRL MD019 ARM Republic of Moldova CA PECOTOX-AIR  SRL MD020 PXA Republic of Moldova CA TERRA AVIA  SRL MD022 TVR Republic of Moldova CA FLY PRO  SRL MD023 PVV Republic of Moldova All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 HIM Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II Annex B to Regulation (EC) No 474/2006 is replaced by the following: ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number ICAO three letter designator State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU-204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet Business Service is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.